Opinion filed March 22, 2007
















 








 




Opinion filed March 22, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00339-CR 
                                                    __________
 
                                 CELSO DURAN JUAREZ,
Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 161st District Court
 
                                                           Ector
  County, Texas
 
                                                 Trial
Court Cause No. B-29,659
 

 
                                                                   O
P I N I O N
This is an appeal from a judgment adjudicating
guilt.  Celso Duran Juarez originally
entered a plea of guilty to the offense of possession of cocaine.  Pursuant to the plea bargain agreement, the
trial court deferred the adjudication of appellant=s
guilt, placed him on community supervision for ten years, and assessed a $1,000
fine.  After a hearing on the State=s motion to adjudicate, the trial court
found that appellant had violated the terms and conditions of his community
supervision, revoked his community supervision, adjudicated his guilt, and
imposed a sentence of confinement for ten years and a $1,000 fine.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Appellant has filed an original application for a
writ of habeas corpus from the Texas Court of Criminal Appeals under Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005). This court lacks jurisdiction 
to grant relief under Article 11.07. 
In the interest of justice, we are this date retaining copies of
appellant=s
application and returning the original application to appellant.
In his application, appellant challenges the
effectiveness of his trial counsel.  The
record before this court does not support appellant=s
claims that his trial counsel provided ineffective assistance of counsel.  Wiggins v. Smith, 539 U.S. 510 (2003); Strickland v. Washington, 466 U.S.
668 (1984); Andrews v. State,159 S.W.3d 98 (Tex. Crim. App. 2005); Hernandez v. State,
988 S.W.2d 770 (Tex. Crim. App. 1999).  
Appellant=s
contentions are overruled.
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that counsel has
the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex.
Crim. App. 2006).  Likewise, this court
advises appellant that he may file a petition for discretionary review pursuant
to Tex. R. App. P. 66.  Black v. State, No. 11-06-00273-CR,
2007 WL 431005 (Tex.
App.CEastland,
Feb. 8, 2007, no pet. h.). 
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
March 22, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., 
McCall,
J., and Strange, J.